Citation Nr: 1030582	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to additional burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1966 to May 
1969.  He was the recipient of, among other decorations, a Purple 
Heart Medal.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that 
denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death and for burial 
benefits.

In May 2010, a hearing was conducted before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
proceeding has been associated with the claims file.

The Board notes that the appellant's hypothetical entitlement 
theory for DIC benefits under 38 U.S.C.A. § 1318, offered by her 
representative for the first time at the May 2010 hearing (when 
he argued that the Veteran should have been granted TDIU 
effective November 1995 rather than July 1998-in other words, 
for at least 10 years prior to his death so as to entitle the 
appellant to DIC benefits), see transcript at 2 and 5, has not 
been considered by the agency of original jurisdiction (AOJ).  In 
addition, the issues of entitlement to a United States flag for 
burial purposes and dependency and indemnity compensation under 
38 U.S.C.A. § 1151 have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
See U.S. Burial Flag Application, March 2009; May 2010 Hearing 
Transcript at 7.  Accordingly, these matters are referred to the 
AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in October 2006.  The death certificate 
shows that the immediate cause of death was hepatic cirrhosis.

2.  The Veteran was service connected for posttraumatic stress 
disorder (PTSD) and for a shell fragment wound scar over his left 
eye at the time of his death.  

3.  The preponderance of evidence is against a finding that a 
disability of service origin or a service-connected disability 
caused or contributed to the Veteran's death.  


CONCLUSIONS OF LAW

1.  Hepatic cirrhosis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  A disability incurred in service did not cause, or contribute 
substantially or materially to the cause of, the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2009).  

3.  The criteria for entitlement to additional burial benefits 
have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.312, 3.1600, 
3.1601 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claims for service connection for 
the cause of the Veteran's death and for additional burial 
benefits, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, during the pendency of this claim, the United States 
Court of Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson that 38 U.S.C.A. § 5103(a) notice for dependency and 
indemnity compensation (DIC) cases (including claims for service 
connection for the cause of a veteran's death) generally must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held in Hupp that where a claimant 
submits a non-detailed DIC application, VA is not obligated to 
inform the claimant of the specific reasons why any claim made 
during the deceased Veteran's lifetime was not granted.  See id.  

In this case, the Board finds that VCAA letters dated December 
2006 and August 2008 substantially satisfied the notice 
requirements of the VCAA.  Specifically, the letters explained 
that evidence was required showing that the condition that 
contributed to the Veteran's death was caused by an injury or 
disease that began in service, or that a service-connected 
disability caused or contributed to the Veteran's death.  The 
letters also advised the appellant of her and VA's respective 
responsibilities under the VCAA.  While the Board acknowledges 
that the December 2006 and August 2008 letters did not explicitly 
note that the Veteran was service-connected for PTSD at the time 
of his death, the Board finds that the appellant had actual 
knowledge of such because her contention is that the Veteran's 
service-connected PTSD caused him to abuse alcohol, which in turn 
led to the cirrhosis that caused his death.  Based thereon, the 
Board finds that any error in failing to note that the Veteran 
was service-connected for PTSD at the time of his death was 
harmless.  

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims, any questions as to 
the appropriate effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  In this case, the Veteran's relevant 
service treatment records, VA treatment records, and private 
treatment records are all in the claims file.  The appellant has 
not referenced any outstanding, available records that she wanted 
VA to obtain or that she felt were relevant to her claims that 
have not already been obtained and associated with the claims 
file.

The Board recognizes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  The Board notes that VA obtained a VA 
medical opinion in October 2008 regarding the relationship 
between the Veteran's service-connected PTSD and the cause of 
death.  The Board finds this medical opinion to be adequate upon 
which to base a decision, as the examiner reviewed the claims 
file, provided the requested opinions, and gave adequate 
rationale for his conclusions.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

A.	 Cause Of Death

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.312(a) (2009).  In order to constitute the principal 
cause of death, the service-connected disability must be one of 
the immediate or underlying causes of death or otherwise be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2009).  For a service-connected disability to 
constitute a contributory cause of death, it must be shown that 
it contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.312 (2009).

In October 2006, the Veteran died.  The death certificate shows 
that the immediate cause of death was hepatic cirrhosis, and no 
underlying or secondary causes of death were noted.  The 
appellant is the Veteran's widow.  A marriage certificate 
reflects that the couple married in September 1977.

At the time of the Veteran's death, he was service connected for 
posttraumatic stress disorder (PTSD) (70 percent) and a shell 
fragment wound (zero percent), and he had been granted a total 
rating based on individual unemployability (TDIU) effective July 
29, 1998.  See RO Decision, February 2000.

The appellant claims that the Veteran's service-connected PTSD 
led to his alcohol abuse which, in turn, caused his cirrhosis 
that led his death.

As an initial matter, the Board notes that the medical evidence 
of record reflects that the Veteran had a long history of alcohol 
and drug abuse, including using cocaine, leading up to his death 
and dating back to at least May 1975, and including several 
hospitalizations for inpatient detox and rehabilitation.  See, 
e.g., VA Treatment Records, May 1975 (diagnosed drug addiction), 
November 1986 (requested substance treatment), September 1996 
("chemical addiction summary"), September 1996 (heavy alcohol 
use contributed to long list of jobs held), August 1998 (alcohol 
rehabilitation); VA Examination Reports, May 1989 (chronic 
alcohol abuse), November 1994 (intoxicated during examination); 
Private Facility Records, April 1991 and April 1995 (admitted for 
treatment), September 1999 (admitted for alcohol treatment), 
April 2001 (alcohol and drug treatment; used cocaine this week), 
June 2001 (admitted with diagnosed alcohol and cocaine 
dependency), June 2003 (admits to using cocaine); see also Form 
21-4138, April 1996 (Veteran reported being hospitalized for 
treatment from December 1990 to January 1991 and again in May 
1994).

In addition, VA treatment records dated in July 1998 indicate 
that the Veteran tested positive for the hepatitis C virus.

A July 2002 discharge summary from Presbyterian Hospital of 
Dallas reflects that the Veteran was admitted with complaints of 
abdominal pain.  The discharge summary reflects that the Veteran 
admitted to drinking a 12-pack of beer per day and smoking crack 
and marijuana.  The Veteran also reported a history of blood 
transfusions.  A diagnosis was recorded of, among other things, 
"Child C cirrhosis secondary to alcohol abuse as well as 
hepatitis C," and a TIPS shunt was placed in his liver to 
decompress portal hypertension.  

A May 2006 treatment record from Presbyterian Hospital reflects a 
medical history of "cirrhosis from hepatitis C and alcohol."  
An October 2006 discharge summary from Presbyterian Hospital of 
Dallas prepared a few days prior to the Veteran's death reflects 
an impression of a "history of hepatitis C and alcoholic Child's 
C cirrhosis complicated by ascites, hepatic encephalopathy, and 
upper gastrointestinal bleed" and that he was found to have 
acute renal failure.

As noted above, an October 2006 death certificate reflects that 
the Veteran died and that the cause of death was hepatic 
cirrhosis.

An October 2008 VA medical opinion reflects that the examiner 
reviewed the claims file and noted the "extensive 
documentation" of the Veteran's alcohol dependence, and that the 
medical evidence of record showed that the Veteran's "cirrhosis 
was secondary to hepatitis C and alcohol abuse."  The examiner 
opined that it was not at least as likely as not that the 
Veteran's service-connected PTSD caused his alcohol abuse, but 
rather, it was more likely than not that the Veteran's alcohol 
abuse was related to other factors.

The Board finds the October 2008 opinion of the VA examiner to be 
the most probative evidence of record regarding whether the 
Veteran's cause of death was related to service.  The Board notes 
that there is no medical evidence of record that contradicts the 
opinion of the examiner.  As noted above, the July 2002, May 2006 
and October 2006 private facility records all reflect that the 
Veteran's cirrhosis was secondary to his hepatitis C and alcohol 
abuse.  There are no other opinions or treatment records noting 
the etiology of the Veteran's cirrhosis (although the Board notes 
that several records note both diagnosed cirrhosis as well as 
alcoholism, but do not explicitly link the two), and there are 
none that relate the Veteran's cirrhosis to service, to include 
any service-connected disability.  The Board notes that the 
Veteran's only other service-connected condition was a scar.  The 
Board also notes that the appellant has never asserted, and there 
is no evidence of record suggesting, that the Veteran's hepatitis 
C was related to service, or that the Veteran incurred cirrhosis 
in service, and there is no evidence of record tending to suggest 
any such relationship.

As noted in the introduction section above, the Board 
acknowledges the appellant's more recent contention, offered at 
the May 2010 hearing, that the Veteran's hepatitis C was caused 
by post-service VA medical treatment (transfusion) and, 
therefore, the Board has referred the issue of entitlement to DIC 
under 38 U.S.C.A. § 1151 to the RO for adjudication.  Also, the 
Board acknowledges the appellant's contention that the Veteran's 
service-connected PTSD caused him to drink, which in turn caused 
or aggravated his cirrhosis.  Certainly, the appellant is 
competent to report how much and how often the Veteran was 
drinking during the marriage.  She is not competent, however, to 
opine as to the cause of the Veteran's addiction to alcohol or 
his cirrhosis, and, even if the Board found the appellant 
competent in that regard, the Board nevertheless finds the 
opinion of the October 2008 examiner to be the most probative 
evidence regarding the relationship between the Veteran's PTSD 
and cirrhosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Finally, the Board acknowledges the appellant's more recent 
contention on her Form 9 appeal that the Veteran's cause of death 
was due to Agent Orange exposure.  The Board finds however, that 
the above discussed medical evidence is the most persuasive 
evidence of record with regard to the cause of the Veteran's 
death, which reflects it was due to cirrhosis from hepatitis C 
and alcoholism.  There is no evidence of record relating the 
Veteran's cirrhosis to Agent Orange or any other herbicide 
exposure other than the appellant's lay contention, which is a 
third, alternative theory as to the cause of the Veteran's death 
that the Board finds to be not competent for the reasons 
explained above regarding lay contentions as to etiology, and 
that the Board finds to be not credible in light of the plethora 
of evidence regarding the Veteran's long history of alcoholism, 
which continued according to the medical evidence of record even 
after he was diagnosed with cirrhosis from drinking.

In short, for the reasons expressed above, the Board concludes 
that the preponderance of evidence is against granting service 
connection for the Veteran's cause of death, and the benefit of 
the doubt rule provided in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of evidence. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

      B.  Burial Reimbursement

In the case of a deceased veteran who, at the time of death, was 
in receipt of compensation, the Secretary may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran and 
the expense of preparing the body and transporting it to the 
place of burial. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  
In addition, if the eligible veteran was not buried in a national 
cemetery, an additional $300.00 is payable for a plot allowance.  
38 U.S.C.A. § 2303(b).

Additional burial benefits are paid only in the event that a 
veteran dies as a result of a service-connected disability. 38 
U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a).

The appellant seeks reimbursement for the Veteran's funeral and 
burial expenses in excess of the amount provided under 
38 U.S.C.A. §§ 2302(a) and 2303(b).

The Board notes that the Court held in Mintz v. Brown, 6 Vet. 
App. 277 (1994), that "a claimant would not be entitled to 
chapter 23 burial benefits, including reimbursement of $1500 
under 38 U.S.C.A. § 2307, unless service connection [for the 
cause of the veteran's death] is established under a statutory 
provision other than 38 U.S.C.A. § 1151 [or § 1318]."

In light of the Court's holding in Mintz, and because service 
connection for the cause of the Veteran's death has not been 
established-in other words, the Veteran's death has not been 
found to be the result of a service-connected disability, the 
Board finds that the appellant is not eligible for increased 
funeral or burial benefits under 38 U.S.C.A. § 2307, and her 
claim must be denied, and the benefit of the doubt rule is not 
for application.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to additional burial benefits is denied.



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


